IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 141PA10

                               FILED 27 JUNE 2013

STATE OF NORTH CAROLINA

              v.

KERRY McKINLEY HOUGH



        On discretionary review pursuant to N.C.G.S. ' 7A-31 of a unanimous

decision of the Court of Appeals, 202 N.C. App. 674, 690 S.E.2d 285 (2010), finding

no error in judgments entered on 10 December 2008 by Judge Calvin E. Murphy in

Superior Court, Mecklenburg County. Heard in the Supreme Court on 12 February

2013.

        Roy Cooper, Attorney General, by Daniel P. O’Brien, Assistant Attorney
        General, and Daniel D. Addison, Special Deputy Attorney General, for the
        State.


        Robert W. Ewing for defendant-appellant.

        PER CURIAM.


        Justice JACKSON took no part in the consideration or decision of this case.

The remaining members of the Court are equally divided, with three members

voting to affirm and three members voting to reverse the decision of the Court of

Appeals. Accordingly, the decision of the Court of Appeals is left undisturbed and

stands without precedential value. See, e.g., Amward Homes, Inc. v. Town of Cary,
                                STATE V. HOUGH

                               Opinion of the Court



365 N.C. 305, 716 S.E.2d 849 (2011); Goldston v. State, 364 N.C. 416, 700 S.E.2d

223 (2010).

      AFFIRMED.




                                       -2-